Citation Nr: 1215946	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  09-29 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The appellant became a member of the Alabama Army National Guard in 1987.  According to a DD Form 214 (Certificate of Release or Discharge from Active Duty) of record, he was ordered to active duty in support of Operation Iraqi Freedom from August 2005 to November 2006.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2007 rating decision in which the RO denied service connection for sleep apnea.  In February 2008, the appellant filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2009, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2009.

On a form attached to his substantive appeal, the appellant requested a hearing before a Decision Review Office (DRO) at the RO.  A September 2011 letter informed him that his hearing was scheduled for November 2011.  However, in correspondence received in November 2011, the appellant cancelled his hearing request.  

In March 2012, the appellant testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

During the March 2012 Board hearing, the appellant's representative submitted additional medical evidence directly to the Board, with a waiver of initial RO consideration of the evidence.   See 38 C.F.R. §§ 20.800, 20.1304 (2011).

The Board notes that, while the appellant previously was represented by the Alabama Department of Veterans Affairs, in July 2009, the appellant granted a power-of-attorney in favor of The American Legion with regard to the claim on appeal.  The appellant's current representative represented him during his hearing.  The Board recognizes the change in representation.

For the reasons expressed below, the matter on appeal is being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant when further action, on his part, is required. 


REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted.

The appellant maintains that sleep apnea had its onset during his period of active duty from August 2005 to November 2006.  He has submitted statements from two soldiers who were billeted with him during that time.  Both soldiers have related that, although the appellant snored from the outset of their deployment to Iraq, his snoring dramatically increased in intensity and volume during the course of their deployment; that it was evident that he was not breathing at times; and that he became much more prone to fatigue as his symptoms progressed.  The appellant's wife has similarly stated that, while the appellant snored at times prior to deployment, she noted increased intensity of snoring after deployment, and that he would repeatedly stop breathing, causing her alarm.  Medical records dated in April 2007 and November 2011 reflect diagnoses of sleep apnea, but no opinion has been obtained with respect to whether the disorder had its onset in, or is otherwise related to, service.

Given the lay evidence to the effect that the appellant first manifested symptoms of interrupted nighttime breathing during active duty, medical evidence showing that he was diagnosed with sleep apnea approximately five months after his period of active service, in April 2007, and the absence of any current medical opinion on the question of nexus, the Board finds that further examination and medical opinion is needed to resolve the claim for service connection.  See 38 U.S.C.A. § 5103A (d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Hence, the RO should arrange for the appellant to undergo a VA sleep disorders examination, by an appropriate physician, at a VA medical facility.  The appellant is hereby advised that failure to report for the scheduled examination, without good cause, may result in denial of his original claim for service connection for sleep apnea (as the original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the appellant fails to report for the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the appellant to undergo further examination, the RO should obtain and associate with the claims file all outstanding VA treatment records.  Records of the appellant's treatment at the VA Medical Center (VAMC) in Biloxi, Mississippi, the VA Outpatient Clinic (OPC) in Mobile, Alabama, and the Joint Ambulatory Care Center (JACC) in Pensacola, Florida, were last uploaded to the appellant's electronic (Virtual VA) file on November 22, 2011, and are dated through March 26, 2010; the record suggests that more recent records from these facilities may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the above-noted facilities all outstanding, pertinent records of VA evaluation and/or treatment of the appellant since March 26, 2010.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, the RO should also give the appellant another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The RO's letter to the appellant should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should specifically request that the appellant provide authorization for it to obtain any outstanding private medical records, including any relevant records in the possession of Dr. Jeannie Birkenhauer, who referred the appellant for a private sleep study that he underwent in November 2011.

Thereafter, the RO should attempt to obtain any additional evidence for which the appellant provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  The RO's adjudication of the claim should include consideration of all evidence added to the record since the RO's last adjudication of these claims-to include, for the sake of efficiency, that submitted directly to the Board, notwithstanding the waiver of initial RO consideration of the evidence.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the Biloxi VAMC, the Mobile VA OPC, and the Pensacola VA JACC any outstanding, pertinent records of evaluation and/or treatment of the appellant, to particularly include any relevant records dated after March 26, 2010.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  The RO should request that the appellant provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  The RO should specifically request that the appellant provide authorization for it to obtain any outstanding private medical records, including any relevant records in the possession of Dr. Jeannie Birkenhauer, who referred the appellant for the private sleep study he underwent in November 2011.

The RO should clearly explain to the appellant that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the appellant responds, the RO should assist him in obtaining any additional evidence identified-to include a complete copy of all clinical and other relevant records in the possession of Dr. Jeannie Birkenhauer-following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the appellant of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the appellant to undergo a VA sleep disorders examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND and printed paper copies of all evidence relevant to the examiner's review (if the examiner does not have access to the appellant's electronic (Virtual VA) file), must be made available to the physician designated to examine the appellant, and the report of examination should include discussion of the appellant's documented history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the appellant's sleep apnea had its onset in service or is otherwise medically related thereto.

In rendering the requested opinion, the examiner should consider the appellant's medical history and current findings, together with the lay statements from two soldiers who were billeted with him during his period of active duty in Iraq, to the effect that, although the appellant snored from the outset of their deployment, his snoring dramatically increased in intensity and volume during the course of their deployment; that it was evident that he was not breathing at times; and that he became much more prone to fatigue as his symptoms progressed.  The examiner should also consider the statement from the appellant's wife to the effect that, while the appellant snored at times prior to deployment, she noted increased intensity of snoring after deployment, and that he would repeatedly stop breathing, causing her alarm.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the appellant fails to report to the examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should adjudicate the matter on appeal in light of all pertinent evidence and legal authority.

8.  If the benefit sought on appeal remains denied, the RO must furnish to the appellant and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

